             Case 8:16-bk-05464-RCT      Doc 36    Filed 08/13/19    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

In re:

CHRISTOPHER RODRIGUEZ                             BANKRUPTCY
and LATISHA E. RODRIGUEZ,                         CASE NO.: 8:16-bk-05464-RCT


          Debtors.                                CHAPTER 7

           ________________________/



       PROOF OF SERVICE OF ORDER APPROVING FIRST INTERIM FEE
    APPLICATION OF THOMAS A. LASH AND LASH WILCOX & GRACE PL,
   SPECIAL COUNSEL FOR LARRY S. HYMAN, TRUSTEE, FOR ALLOWANCE
   OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AND REQUEST
      FOR IMMEDIATE DISBURSEMENT AND CURRENT PAYMENT FROM
      SETTLEMENT AS TO ADVERSARY PROCEEDING 8:17-ap-00063-RCT

         I HEREBY CERTIFY that on August 13, 2019, a true and correct copy of the attached
Order Approving First Interim Fee Application, of Thomas A. Lash and Lash Wilcox & Grace
PL, Special Counsel for Larry S. Hyman, Trustee, for Allowance of Compensation and
Reimbursement of Expenses and Request for Immediate Disbursement and Current Payment
from Settlement as to Adversary Proceeding 8:17-ap-00063-RCT (Doc. No. 35) was served to:
         U.S. Trustee, 501 E. Polk St., Ste. 1200, Tampa, FL 33602; Larry S. Hyman, PO Box
18625, Tampa, FL 33679; Walter F. Benenati, Esq., Walter F Benenati, Credit Attorney PA, 2702
E Robinson Street, Orlando, FL 32803, via CM/ECF email service.
           Case 8:16-bk-05464-RCT       Doc 36    Filed 08/13/19    Page 2 of 2




       Christopher Rodriguez and Latisha E. Rodriguez, 8949 Sheppard Drive, Lake Wales, FL
33859; Great American Insurance Company, an Ohio corporation, c/o Ruel William Smith, Esq.,
Hinshaw & Culbertson LLP, 100 S Ashley Dr Ste 500, Tampa, FL 33602, via US mail.


August 13, 2019
                                          Respectfully Submitted,

                                          LASH WILCOX & GRACE PL
                                          4950 W. Kennedy Blvd., Suite 320
                                          Tampa, FL 33609
                                          Phone: (813) 289.3200
                                          Facsimile: (813) 289.3250
                                          Counsel for Plaintiff


                                          _/s/_Thomas A. Lash__________________
                                          THOMAS A. LASH, ESQ.
                                          Florida Bar No. 849944
                                          email: tlash@lashandwilcox.com
                                          Attorney for Plaintiff
